Howard, J.
The wife received personal injury through an alleged defect in a highway, which the defendants are by law obliged to repair, and the husband and wife claim. *538damages under the provisions of the R. S. c. 25, § 89. Can they, in this action, recover the entire damages “ sustained thereby,” by the wife and the husband. ,
In a suit for a personal injury to the wife during coverture, the husband and wife must join. But by the common law the wife could not join with the husband, in a suit for damages to him for the loss of her services or society, or. for expenses incurred, occasioned by such injury. For these the husband could maintain a separate action in his own name.
The provision of the statute on which this action is founded, is, “ If any person shall receive any bodily injury, or shall suffer any damage in his property, through any defect or want of repair, or sufficient railing, in any highway, town-way, causeway or bridge, he may recover in a special action of the case, of the county, town or persons, who are by law obliged to repair the same, the amount of damage sustained thereby, if such county, town or persons had reasonable notice of the defect, or want of repair.”
Under the provisions of this statute, no one but the person injured can recover damages for the personal injury. And to authorize the maintenance of a suit for an injury to property, such injury must be occasioned to present property in specie. Damages resulting to property by causing a general diminution of the amount, by increasing expenditures, or causing delays and inconvenience, are not recoverable under this statute.
A father cannot recover upon the statute, for the loss of the services of his minor son in his employ, or for expenses incurred for medical aid, occasioned by an injury received in consequence of a defect in a highway. Reed v. Belfast, 20 Maine, 246. Nor can a husband maintain an action by virtue of the statute, for the loss of the services or society of his wife, or for expenses incurred on account of such an injury to her ; for it would not be an injury to his person, nor a damage to his property, within the meaning of the statute.
Unless the person injured through a defective highway can recover in every instance where an action is maintainable, the *539whole damages sustained, in many cases an important part of the damages, could never be recovered, and the provisions of the statute would be unavailing. The more reasonable construction of the statute, however, and that which will best comport with its spirit and design, and give to it full force and effect, is, that it was intended to relieve those suffering, from the common law disabilities in this respect, and in all cases where an action can be maintained, to allow the person injured to recover the entire damages sustained by the injury, by a suit in proper form. The wife, when injured, to sue with her husband, and the minor by guardian, or next friend.
In this case, the plaintiffs, upon proof of a right to recover, could legally claim, in the nature of damages, compensation for the personal injury and suffering, loss of time, and for necessary and suitable expenses incurred, and occasioned by the injury.
Such, it is believed, has been the practical construction of the statute. In Verrill & ux. v. Minot, 31 Maine, 299, the plaintiffs recovered for the whole damages sustained.
There was conflicting testimony at the trial, but there was evidence on which the jury might return a verdict for the plaintiffs. We cannot say that the verdict was against evidence, or the weight of evidence.

Exceptions and motion overruled.